Title: [From Thomas Jefferson to Joseph Jones, 2–14 February 1784]
From: Jefferson, Thomas
To: Jones, Joseph


        [Annapolis, 2–14 Feb. 1784. Entry in SJL reads: “Jos. Jones. Efficacy of deed of conveyance to Congress—interest on British debts— principal—confiscations—slaves carried from N.Y.—want of money.” Not found, but see Jones’ reply of 28 Feb. Entry in SJL is prefaced by the figures “2.14”; Jones acknowledged TJ’s letter of 2 Feb., but the double figure probably means that TJ added a postscript on the 14th as he did in the case of the letter to Thomas Mann Randolph of 1 Feb., q.v.]
      